Name: Commission Implementing Decision (EU) 2015/2098 of 13 November 2015 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2015) 7716)
 Type: Decision_IMPL
 Subject Matter: EU finance;  agricultural policy;  economic geography
 Date Published: 2015-11-20

 20.11.2015 EN Official Journal of the European Union L 303/35 COMMISSION IMPLEMENTING DECISION (EU) 2015/2098 of 13 November 2015 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2015) 7716) (Only the Bulgarian, Czech, Danish, Dutch, English, French, German, Greek, Italian, Latvian, Lithuanian, Portuguese, Romanian, Slovak, Slovenian, Spanish, Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 1 September 2015, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, Republic of Latvia, the Republic of Lithuania, the Kingdom of Netherlands, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 13 November 2015. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). ANNEX Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Irregularities 2011 Due to change of the PACA these cases escaped the 50-50 rule ONE OFF EUR  88 813,21 0,00  88 813,21 Certification 2011 EAGF non-IACS Most Likely Error ONE OFF EUR  337 112,22 0,00  337 112,22 Decoupled Direct Aids 2010 Weakness in LPIS, CY 2009 FLAT RATE 10,00 % EUR 842 101,13 0,00 842 101,13 Decoupled Direct Aids 2011 Weakness in LPIS, CY 2009 FLAT RATE 10,00 % EUR 128,16 0,00 128,16 Decoupled Direct Aids 2011 Weakness in LPIS, CY 2010 FLAT RATE 10,00 % EUR 772 454,04 0,00 772 454,04 Decoupled Direct Aids 2012 Weakness in LPIS, CY 2010 FLAT RATE 10,00 % EUR  18,01 0,00  18,01 Decoupled Direct Aids 2012 Weakness in LPIS, CY 2011 FLAT RATE 10,00 % EUR 717 437,91 0,00 717 437,91 Total PT: EUR 1 906 177,80 0,00 1 906 177,80 Currency Amount Deductions Financial Impact EUR 1 906 177,80 0,00 1 906 177,80 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2010 EAGF Non-IACS known error ONE OFF EUR  264 813,77 0,00  264 813,77 Fruit and Vegetables  Exceptional support measures 2011 Mecklenburg-Vorpommern: withdrawal operations before the entry into force of Regulation (EU) No 585/2011 FLAT RATE 5,00 % EUR  4 917,03 0,00  4 917,03 Certification 2010 MLE for the EAGF Non-IACS population ONE OFF EUR  97 582,36 0,00  97 582,36 Decoupled Direct Aids 2011 Non-Extrapolation of results on-the-spot checks, claim years 2010-2012 ONE OFF 0,00 % EUR  93 482,99 0,00  93 482,99 Decoupled Direct Aids 2012 Non-Extrapolation of results on-the-spot checks, claim years 2010-2012 ONE OFF 0,00 % EUR  36 627,26 0,00  36 627,26 Fruit and Vegetables  Exceptional support measures 2011 Rheinland-Pfalz: management and control system before the entry into force of Regulation (EU) No 585/2011 ONE OFF EUR  194 499,62 0,00  194 499,62 Fruit and Vegetables  Operational Programmes 2011 Shortcomings in the recognition of PO 139040000019  Mecklenburg-Vorpommern Region FLAT RATE 5,00 % EUR  129 432,74 0,00  129 432,74 Fruit and Vegetables  Operational Programmes 2012 Shortcomings in the recognition of PO 139040000019  Mecklenburg-Vorpommern Region FLAT RATE 5,00 % EUR  147 300,28 0,00  147 300,28 Fruit and Vegetables  Operational Programmes 2013 Shortcomings in the recognition of PO 139040000019  Mecklenburg-Vorpommern Region FLAT RATE 5,00 % EUR  150 064,03 0,00  150 064,03 _Recoveries 2014 Unjustified halting of recovery ONE OFF 0,00 % EUR  2 481 722,50 0,00  2 481 722,50 Decoupled Direct Aids 2010 Weakness on landscape features, claim years 2009-2011 ONE OFF 0,00 % EUR  370 623,93 0,00  370 623,93 Decoupled Direct Aids 2011 Weakness on landscape features, claim years 2009-2011 ONE OFF 0,00 % EUR  357 838,28 0,00  357 838,28 Decoupled Direct Aids 2012 Weakness on landscape features, claim years 2009-2011 ONE OFF 0,00 % EUR  105 163,65 0,00  105 163,65 Total DE: EUR  4 434 068,44 0,00  4 434 068,44 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Certification 2011 known error ONE OFF EUR  3 998,89 0,00  3 998,89 Other Direct Aid  Plant Products (POSEI) 2008 Weaknesses in SIGPAC impacting area-based complementary aid for bananas FLAT RATE 5,00 % EUR  135 979,57 0,00  135 979,57 Other Direct Aid  Plant Products (POSEI) 2009 Weaknesses in SIGPAC impacting area-based complementary aid for bananas FLAT RATE 5,00 % EUR  308 720,40 0,00  308 720,40 Other Direct Aid  POSEI 2010 Weaknesses in SIGPAC impacting area-based complementary aid for bananas FLAT RATE 5,00 % EUR  306 723,00 0,00  306 723,00 Other Direct Aid  POSEI 2011 Weaknesses in SIGPAC impacting area-based complementary aid for bananas FLAT RATE 2,00 % EUR  123 456,00 0,00  123 456,00 Other Direct Aid  POSEI 2012 Weaknesses in SIGPAC impacting area-based complementary aid for bananas FLAT RATE 2,00 % EUR  122 037,12 0,00  122 037,12 Total ES: EUR  1 000 914,98 0,00  1 000 914,98 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Deficiencies in the control of the bovine measures (veals) under Article 68 of Regulation 73/2009 FLAT RATE 10,00 % EUR  406 858,17 0,00  406 858,17 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Deficiencies in the control of the bovine measures (veals) under Article 68 of Regulation 73/2009 FLAT RATE 10,00 % EUR  442 175,48 0,00  442 175,48 Wine  Restructuring 2009 Payment of aid before completion of restructuring operations FLAT RATE 5,00 % EUR  606 952,96 0,00  606 952,96 Wine  Restructuring 2010 Payment of aid before completion of restructuring operations FLAT RATE 5,00 % EUR  4 372 246,97 0,00  4 372 246,97 Wine  Restructuring 2011 Payment of aid before completion of restructuring operations FLAT RATE 5,00 % EUR  5 707 849,36 0,00  5 707 849,36 Total FR: EUR  11 536 082,94 0,00  11 536 082,94 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Fruit and Vegetables  Operational Programmes 2005 Ineligible expenditure ONE OFF EUR  1 465 892,11  54 831,07  1 411 061,04 Fruit and Vegetables  Operational Programmes 2006 Ineligible expenditure ONE OFF EUR  242 089,88  46 800,46  195 289,42 Fruit and Vegetables  Operational Programmes 2007 Ineligible expenditure ONE OFF EUR  1 233 634,25  238 484,38  995 149,87 Fruit and Vegetables  Operational Programmes 2008 Ineligible expenditure (Exclusion) ONE OFF EUR  13 400,14 0,00  13 400,14 Fruit and Vegetables  Operational Programmes 2009 Ineligible expenditure (Exclusion) ONE OFF EUR  59 288,47 0,00  59 288,47 Fruit and Vegetables  Operational Programmes 2010 Ineligible expenditure (Exclusion) ONE OFF EUR  22 715,72 0,00  22 715,72 Fruit and Vegetables  Operational Programmes 2008 Non-compliance with recognition criteria of producer organisations (100 % exclusion of 16 non-compliant producer organisations) ONE OFF EUR  3 656 140,55 0,00  3 656 140,55 Fruit and Vegetables  Operational Programmes 2009 Non-compliance with recognition criteria of producer organisations (100 % exclusion of 16 non-compliant producer organisations) ONE OFF EUR  6 184 584,80 0,00  6 184 584,80 Fruit and Vegetables  Operational Programmes 2010 Non-compliance with recognition criteria of producer organisations (100 % exclusion of 16 non-compliant producer organisations) ONE OFF EUR  3 480 891,95 0,00  3 480 891,95 Fruit and Vegetables  Operational Programmes 2011 Non-compliance with recognition criteria of producer organisations (100 % exclusion of 16 non-compliant producer organisations) ONE OFF EUR  427 546,59 0,00  427 546,59 Fruit and Vegetables  Operational Programmes 2012 Non-compliance with recognition criteria of producer organisations (100 % exclusion of 16 non-compliant producer organisations) ONE OFF EUR  2 147,73 0,00  2 147,73 Fruit and Vegetables  Operational Programmes 2008 Non-compliance with recognition criteria of producer organisations (Extrapolation) ONE OFF EUR  3 667 910,51 0,00  3 667 910,51 Fruit and Vegetables  Operational Programmes 2009 Non-compliance with recognition criteria of producer organisations (Extrapolation) ONE OFF EUR  7 235 505,78 0,00  7 235 505,78 Fruit and Vegetables  Operational Programmes 2010 Non-compliance with recognition criteria of producer organisations (Extrapolation) ONE OFF EUR  4 245 105,28 0,00  4 245 105,28 Fruit and Vegetables  Operational Programmes 2011 Non-compliance with recognition criteria of producer organisations (Extrapolation) ONE OFF EUR  543 884,27 0,00  543 884,27 Fruit and Vegetables  Operational Programmes 2012 Non-compliance with recognition criteria of producer organisations (Extrapolation) ONE OFF EUR  26 234,21 0,00  26 234,21 Fruit and Vegetables  Operational Programmes 2008 Weaknesses in key controls in operational programmes of producer organisations FLAT RATE 10,00 % EUR  1 116 828,27  733 745,12  383 083,15 Fruit and Vegetables  Operational Programmes 2009 Weaknesses in key controls in operational programmes of producer organisations FLAT RATE 10,00 % EUR  2 321 311,07  1 347 937,91  973 373,16 Fruit and Vegetables  Operational Programmes 2010 Weaknesses in key controls in operational programmes of producer organisations FLAT RATE 10,00 % EUR  1 230 356,65  774 871,30  455 485,35 Fruit and Vegetables  Operational Programmes 2011 Weaknesses in key controls in operational programmes of producer organisations FLAT RATE 10,00 % EUR  132 682,06  97 143,08  35 538,98 Fruit and Vegetables  Operational Programmes 2012 Weaknesses in key controls in operational programmes of producer organisations FLAT RATE 10,00 % EUR  4 552,41  2 838,19  1 714,22 Total GB: EUR  37 312 702,70  3 296 651,51  34 016 051,19 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Changes introduced in declarations after the deadline ONE OFF EUR  106 702,00 0,00  106 702,00 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Changes introduced in declarations after the deadline ONE OFF EUR  98 796,62 0,00  98 796,62 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Changes introduced in declarations after the deadline ONE OFF EUR  17 215,35 0,00  17 215,35 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Control rate for ewes and she-goats scheme FLAT RATE 2,00 % EUR  485 838,55 0,00  485 838,55 Entitlements 2012 Conversions of special entitlements ONE OFF EUR  10 821,89 0,00  10 821,89 Entitlements 2013 Conversions of special entitlements ONE OFF EUR  55 395,36 0,00  55 395,36 Entitlements 2011 Conversions of special entitlements ONE OFF EUR  5 204,47 0,00  5 204,47 Irregularities 2012 Delays in the recovery procedure (case 154141) ONE OFF 0,00 % EUR  941 437,40 0,00  941 437,40 Irregularities 2012 Delays in the recovery procedure (case 162561) ONE OFF 0,00 % EUR  842 096,15 0,00  842 096,15 Irregularities 2012 Delays in the recovery procedure (case 162861) ONE OFF 0,00 % EUR  552 487,95 0,00  552 487,95 Irregularities 2012 Delays in the recovery procedure (case 163981) ONE OFF EUR  279 013,86 0,00  279 013,86 Irregularities 2012 Delays in the recovery procedure (case 164801) ONE OFF 0,00 % EUR  27 440,99 0,00  27 440,99 Irregularities 2012 Delays in the recovery procedure (case 47761) ONE OFF 0,00 % EUR  452 069,58 0,00  452 069,58 Irregularities 2012 Delays in the recovery procedure (case 47781) ONE OFF 0,00 % EUR  1 080 514,89 0,00  1 080 514,89 Entitlements 2011 National reserve allocation in 2010  Short term lease contract FLAT RATE 10,00 % EUR  95 815,50  95 815,50 0,00 Entitlements 2012 National reserve allocation in 2010  Short term lease contract FLAT RATE 10,00 % EUR  83 079,90  83 079,90 0,00 Entitlements 2013 National reserve allocation in 2010  Short term lease contract FLAT RATE 10,00 % EUR  89 037,30 0,00  89 037,30 Irregularities 2012 Non reporting in Annex III (Cases EL/1995/002) ONE OFF 0,00 % EUR  666 519,52 0,00  666 519,52 Irregularities 2012 Non reporting in Annex III (Cases EL/1997/078/J) ONE OFF 0,00 % EUR  700 033,30 0,00  700 033,30 Promotional Measures 2008 not implementing art 25 of Reg. (EC) 501/2008 FLAT RATE 10,00 % EUR  18 671,28 0,00  18 671,28 Promotional Measures 2009 not implementing art 25 of Reg. (EC) 501/2008 FLAT RATE 10,00 % EUR  129 920,48 0,00  129 920,48 Promotional Measures 2010 not implementing art 25 of Reg. (EC) 501/2008 FLAT RATE 10,00 % EUR  200 612,64 0,00  200 612,64 Promotional Measures 2011 not implementing art 25 of Reg. (EC) 501/2008 FLAT RATE 10,00 % EUR  228 647,15 0,00  228 647,15 Promotional Measures 2012 not implementing art 25 of Reg. (EC) 501/2008 FLAT RATE 10,00 % EUR  83 658,55 0,00  83 658,55 Irregularities 2012 Weaknesses in the debt management procedures FLAT RATE 10,00 % EUR  5 993 214,33  417 506,08  5 575 708,25 Total GR: EUR  13 244 245,01  596 401,48  12 647 843,53 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IE Other Direct Aid  Energy Crops 2009 CY 2008, LPIS & OTSC Weaknesses  Aid Energy Crops ONE OFF EUR  31,05 0,00  31,05 Other Direct Aids 2009 CY 2008, LPIS & OTSC Weaknesses  Other Direct Aids (Protein Crops) ONE OFF EUR  6,11 0,00  6,11 Decoupled Direct Aids 2009 CY 2008, LPIS & OTSC Weaknesses  SPS ONE OFF EUR  13 797 397,95  236 510,85  13 560 887,10 Other Direct Aids 2010 CY 2009, LPIS & OTSC Weaknesses  Other Direct Aids (Protein Crops) ONE OFF EUR  34,45 0,00  34,45 Decoupled Direct Aids 2010 CY 2009, LPIS & OTSC Weaknesses  SPS ONE OFF EUR  12 885 281,59  220 875,62  12 664 405,97 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 CY 2010, LPIS & OTSC Weaknesses  ODA Art. 68 (Grassland Sheep Scheme) ONE OFF EUR  38 235,25 0,00  38 235,25 Other Direct Aids 2011 CY 2010, LPIS & OTSC Weaknesses  Other Direct Aids (Protein Crops) ONE OFF EUR  11,11 0,00  11,11 Decoupled Direct Aids 2011 CY 2010, LPIS & OTSC Weaknesses  SPS ONE OFF EUR  10 322 794,07  176 950,23  10 145 843,84 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 CY 2011, LPIS & OTSC Weaknesses  ODA Art. 68 (Grassland Sheep Scheme) ONE OFF EUR  38 060,15 0,00  38 060,15 Other Direct Aids 2012 CY 2011, LPIS & OTSC Weaknesses  Other Direct Aids (Protein Crops) ONE OFF EUR  7,78 0,00  7,78 Decoupled Direct Aids 2012 CY 2011, LPIS & OTSC Weaknesses  SPS ONE OFF EUR  9 441 799,89  161 848,49  9 279 951,40 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 CY 2012, LPIS & OTSC Weaknesses  ODA Art. 68 (Grassland Sheep Scheme) ONE OFF EUR  38 125,91 0,00  38 125,91 Decoupled Direct Aids 2013 CY 2012, LPIS & OTSC Weaknesses  SPS ONE OFF EUR  9 180 051,51  157 361,68  9 022 689,83 Decoupled Direct Aids 2014 Payments made before finalisation of the cross-checks ONE OFF EUR  52 583,00 0,00  52 583,00 Decoupled Direct Aids 2014 Weaknesses in the LPIS  CY 2013  low eligibility coefficient ESTIMATED PERCENTAGE 0,15 % EUR  1 794 724,38 0,00  1 794 724,38 Decoupled Direct Aids 2015 Weaknesses in the LPIS  CY 2014  low eligibility coefficient FLAT RATE 0,15 % EUR  1 751 128,17 0,00  1 751 128,17 Total IE: EUR  59 340 272,37  953 546,87  58 386 725,50 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Certification 2009 bad application of regulations ONE OFF EUR  10 762 502,00 0,00  10 762 502,00 Fruit and Vegetables  Exceptional support measures 2011 Deduction of production already harvested. The guidance provided by the Italian authorities in June 2011 was not appropriate to allow the performance of the controls in compliance with the Article 4 (2) of Regulation (EU) No 585/2011 FLAT RATE 5,00 % EUR  405 166,99  1 143,95  404 023,04 Entitlements 2010 Inadequate determination area of citrus fruit sector (decoupling) FLAT RATE 10,00 % EUR  2 452 251,96  237,00  2 452 014,96 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovine and Bovines 2010 Incorrect calculation of reductions & exclusions  Risk sampling weaknesses (Art69 bovine sector) FLAT RATE 2,00 % EUR  465 893,60 0,00  465 893,60 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovines and Bovines 2011 Incorrect calculation of reductions & exclusions  Risk sampling weaknesses (Art69 bovine sector) FLAT RATE 2,00 % EUR  15 678,19 0,00  15 678,19 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovines and Bovines 2012 Incorrect calculation of reductions & exclusions  Risk sampling weaknesses (Art69 bovine sector) FLAT RATE 2,00 % EUR  4 528,20 0,00  4 528,20 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovines and Bovines 2013 Incorrect calculation of reductions & exclusions  Risk sampling weaknesses (Art69 bovine sector) FLAT RATE 2,00 % EUR 45,16 0,00 45,16 Fruit and Vegetables  Exceptional support measures 2011 On-the-spot controls performed by the Italian inspectors were not systematically taken into consideration when calculating the payable aid. ONE OFF EUR  22 879,01 0,00  22 879,01 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovines and Bovines 2010 OTSC minimum rate not achieved  Risk sampling weaknesses (Art69 sheep/goats CY2009) FLAT RATE 5,00 % EUR  28 020,72 0,00  28 020,72 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovines and Bovines 2011 OTSC minimum rate not achieved  Risk sampling weaknesses (Art69 sheep/goats CY2009) FLAT RATE 5,00 % EUR  144,92 0,00  144,92 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovines and Bovines 2012 OTSC minimum rate not achieved  Risk sampling weaknesses (Art69 sheep/goats CY2009) FLAT RATE 5,00 % EUR  34,58 0,00  34,58 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 OTSC: minimum rate not achieved & timing not respecting regulatory provisions (Art.68 sheep/goats) FLAT RATE 5,00 % EUR  162 507,94 0,00  162 507,94 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 OTSC: minimum rate not achieved & timing not respecting regulatory provisions (Art.68 sheep/goats) FLAT RATE 5,00 % EUR  13 957,29 0,00  13 957,29 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 OTSC timing not respecting regulatory provisions  incorrect calculation of reductions & exclusions (Art68 bovine sector)  Risk sampling weaknesses FLAT RATE 2,00 % EUR  688 755,50 0,00  688 755,50 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 OTSC timing not respecting regulatory provisions  incorrect calculation of reductions & exclusions (Art68 bovine sector)  Risk sampling weaknesses FLAT RATE 2,00 % EUR  28 700,82 0,00  28 700,82 Cross Compliance 2010 Partial coverage of SMR1 and SMR5, CY 2009 FLAT RATE 2,00 % EUR  382 708,89 0,00  382 708,89 Cross Compliance 2011 Partial coverage of SMR1 and SMR5, CY 2010 FLAT RATE 2,00 % EUR  420 298,75 0,00  420 298,75 Cross Compliance 2012 Partial coverage of SMR1 and SMR5, CY 2011 FLAT RATE 2,00 % EUR  376 732,38 0,00  376 732,38 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovines and Bovines 2010 Risk sampling weaknesses (Art69 sheep/goats CY2009) FLAT RATE 2,00 % EUR  10 716,99 0,00  10 716,99 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovines and Bovines 2011 Risk sampling weaknesses (Art69 sheep/goats CY2009) FLAT RATE 2,00 % EUR  15,45 0,00  15,45 Other Direct Aid  Article 69 of Reg.1782/2003  only Ovines and Bovines 2013 Risk sampling weaknesses (Art69 sheep/goats CY2009) FLAT RATE 2,00 % EUR  66,66 0,00  66,66 Cross Compliance 2009 Serious deficiencies in the cross-compliance controls carry-out by the veterinary services, farmers with animals, CY 2008 FLAT RATE 10,00 % EUR  6 698 435,55  212 378,16  6 486 057,39 Cross Compliance 2010 Serious deficiencies in the cross-compliance controls carry-out by the veterinary services, farmers with animals, CY 2009 FLAT RATE 10,00 % EUR  6 193 786,19  124 718,00  6 069 068,19 Cross Compliance 2011 Serious deficiencies in the cross-compliance controls carry-out by the veterinary services, farmers with animals, CY 2010 FLAT RATE 10,00 % EUR  6 803 948,36  24 060,82  6 779 887,54 Cross Compliance 2010 Weaknesses in control and sanctions of animal related SMRs, CY 2009 FLAT RATE 5,00 % EUR  880 348,63  1 453,94  878 894,69 Cross Compliance 2011 Weaknesses in control and sanctions of animal related SMRs, CY 2010 FLAT RATE 5,00 % EUR  946 039,32  1 115,13  944 924,19 Cross Compliance 2012 Weaknesses in control and sanctions of animal related SMRs, CY 2011 FLAT RATE 5,00 % EUR  891 273,37  3 350,40  887 922,97 Cross Compliance 2009 Weaknesses in controls of SMR1 and 5, in cross-reporting from eligibility checks, farmers without animals, CY 2008 FLAT RATE 5,00 % EUR  2 735 874,46 0,00  2 735 874,46 Cross Compliance 2010 Weaknesses in controls of SMR1 and 5, in cross-reporting from eligibility checks, farmers without animals, CY 2009 FLAT RATE 5,00 % EUR  2 688 492,98 0,00  2 688 492,98 Cross Compliance 2011 Weaknesses in controls of SMR1 and 5, in cross-reporting from eligibility checks, farmers without animals, CY 2010 FLAT RATE 5,00 % EUR  3 141 614,53 0,00  3 141 614,53 Total IT: EUR  47 221 329,07  368 457,40  46 852 871,67 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Recoveries for ineligible animals ONE OFF 0,00 % EUR  23 166,73 0,00  23 166,73 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Timing and performance of OTSC FLAT RATE 5,00 % EUR  458 039,67  1 158,34  456 881,33 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Timing and performance of OTSC FLAT RATE 5,00 % EUR  656 708,32 0,00  656 708,32 Decoupled Direct Aids 2012 Weakness in quality of LPIS, 2011 ESTIMATED AMOUNT 0,00 % EUR  305 140,28  47 262,68  257 877,60 Decoupled Direct Aids 2010 Weakness in quality of LPIS and cross-checks, 2009 ESTIMATED AMOUNT EUR  3 281 119,25  201 760,71  3 079 358,54 Other Direct Aid  Energy Crops 2010 Weakness in quality of LPIS and cross-checks, 2009 ESTIMATED AMOUNT EUR  26 419,79  1 258,91  25 160,88 Decoupled Direct Aids 2011 Weakness in quality of LPIS and cross-checks, 2010 ESTIMATED AMOUNT EUR  1 411 640,83  239 125,42  1 172 515,41 Total LT: EUR  6 162 234,87  490 566,06  5 671 668,81 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Certification 2011 Non-application of regulatory sanctions in the Area aids ONE OFF EUR  266 945,16  533,89  266 411,27 Fruit and Vegetables  Operational Programmes 2008 Unduly recognised and therefore ineligible producer organisations (beneficiaries) FLAT RATE 10,00 % EUR  3 634 876,03 0,00  3 634 876,03 Fruit and Vegetables  Operational Programmes 2009 Unduly recognised and therefore ineligible producer organisations (beneficiaries) FLAT RATE 10,00 % EUR  9 676 043,02 0,00  9 676 043,02 Fruit and Vegetables  Operational Programmes 2009 Unduly recognised and therefore ineligible producer organisations (beneficiaries) ONE OFF 0,00 % EUR  22 444 064,75 0,00  22 444 064,75 Fruit and Vegetables  Operational Programmes 2010 Unduly recognised and therefore ineligible producer organisations (beneficiaries) FLAT RATE 10,00 % EUR  5 091 421,28  1 060 066,47  4 031 354,81 Fruit and Vegetables  Operational Programmes 2010 Unduly recognised and therefore ineligible producer organisations (beneficiaries) ONE OFF 0,00 % EUR  10 185 726,00 0,00  10 185 726,00 Fruit and Vegetables  Operational Programmes 2011 Unduly recognised and therefore ineligible producer organisations (beneficiaries) FLAT RATE 10,00 % EUR  138 726,75  79 662,72  59 064,03 Fruit and Vegetables  Operational Programmes 2011 Unduly recognised and therefore ineligible producer organisations (beneficiaries) ONE OFF 0,00 % EUR  796 627,19 0,00  796 627,19 Certification 2011 Unrecorded interest ONE OFF EUR  36 000,00 0,00  36 000,00 Total NL: EUR  52 270 430,18  1 140 263,08  51 130 167,10 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Failure to apply sanctions when irregularities concern no more than three animals ONE OFF 0,00 % EUR  1 304 365,59 0,00  1 304 365,59 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Non-compliance in schedule and quality of on-the-spot checks FLAT RATE 5,00 % EUR  1 121 615,69  107 659,09  1 013 956,60 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Non-compliance in schedule and quality of on-the-spot checks FLAT RATE 5,00 % EUR 141,59 0,00 141,59 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Non-compliance in schedule and quality of on-the-spot checks FLAT RATE 5,00 % EUR  364,79 0,00  364,79 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Payment for non-identified animals ONE OFF 0,00 % EUR  57 984,66 0,00  57 984,66 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Problems concerning the accuracy of the information contained in the database ONE OFF 0,00 % EUR  411 471,90 0,00  411 471,90 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Verification of retention period ONE OFF 0,00 % EUR  379 359,70 0,00  379 359,70 Decoupled Direct Aids 2012 Weaknesses in the on-the-spot checks  remote sensing FLAT RATE 2,00 % EUR  7 858 523,78 0,00  7 858 523,78 Total RO: EUR  11 133 544,52  107 659,09  11 025 885,43 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SI Decoupled Direct Aids 2013 CY 2012  Lack of control procedure ONE OFF EUR  42 615,90 0,00  42 615,90 Decoupled Direct Aids 2013 CY 2012  Weaknesses in administrative checks ONE OFF EUR  45 828,58 0,00  45 828,58 Decoupled Direct Aids 2014 CY 2013  Lack of control procedure ONE OFF EUR  45 519,08 0,00  45 519,08 Decoupled Direct Aids 2014 CY 2013  Weaknesses in administrative checks ONE OFF EUR  63 146,69 0,00  63 146,69 Decoupled Direct Aids 2015 CY 2014  Lack of control procedure ONE OFF EUR  34 211,94 0,00  34 211,94 Total SI: EUR  231 322,19 0,00  231 322,19 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SK Decoupled Direct Aids 2011 CY 2010, Unpaved access roads ESTIMATED PERCENTAGE 0,53 % EUR  1 401 828,52 0,00  1 401 828,52 Decoupled Direct Aids 2012 CY 2010, Unpaved access roads ESTIMATED PERCENTAGE 0,53 % EUR  2 086,31 0,00  2 086,31 Decoupled Direct Aids 2013 CY 2010, Unpaved access roads ESTIMATED PERCENTAGE 0,53 % EUR  667,32 0,00  667,32 Decoupled Direct Aids 2012 CY 2011, Unpaved access roads ESTIMATED PERCENTAGE 0,53 % EUR  1 526 916,92 0,00  1 526 916,92 Decoupled Direct Aids 2013 CY 2011, Unpaved access roads ESTIMATED PERCENTAGE 0,53 % EUR  2 259,74 0,00  2 259,74 Promotional Measures 2009 non-respect of public procurement rules FLAT RATE 25,00 % EUR  126 925,93 0,00  126 925,93 Promotional Measures 2010 non-respect of public procurement rules FLAT RATE 25,00 % EUR  159 294,03 0,00  159 294,03 Promotional Measures 2011 non-respect of public procurement rules FLAT RATE 25,00 % EUR  159 932,04 0,00  159 932,04 Promotional Measures 2012 non-respect of public procurement rules FLAT RATE 25,00 % EUR  13 699,20 0,00  13 699,20 Total SK: EUR  3 393 610,01 0,00  3 393 610,01 Currency Amount Deductions Financial Impact EUR  247 280 757,28  6 953 545,49  240 327 211,79 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 weakness in cost reasonableness evaluation on part of the expenditure FLAT RATE 10,00 % EUR  1 492,07 0,00  1 492,07 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 weakness in cost reasonableness evaluation on part of the expenditure FLAT RATE 10,00 % EUR  12 519,61 0,00  12 519,61 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 weakness in cost reasonableness evaluation on part of the expenditure FLAT RATE 10,00 % EUR  90 416,27 0,00  90 416,27 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 weakness in cost reasonableness evaluation on part of the expenditure FLAT RATE 10,00 % EUR  62 350,34 0,00  62 350,34 Rural Development EAFRD Investment  private beneficiaries 2014 weakness in cost reasonableness evaluation on the part of the expenditure FLAT RATE 10,00 % EUR  150 179,56 0,00  150 179,56 Total BG: EUR  316 957,85 0,00  316 957,85 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 Correction on the 15.10.2013 - 20.12.2013 period (based on data from Member State). Early retirement: transferees had to be under 40 years at the time of the transfer, vs under 50 years as required in Art 23(3)(b) of Reg. 1698/2005. Not mentioned in RDP. FLAT RATE 5,00 % EUR  14 647,37 0,00  14 647,37 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2011 Early retirement: transferees had to be under 40 years at the time of the transfer, vs under 50 years as required in Art 23(3)(b) of Reg. 1698/2005. During the audit no proof was presented that this rule had been approved in the RDP. FLAT RATE 5,00 % EUR  151 171,36 0,00  151 171,36 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2012 Early retirement: transferees had to be under 40 years at the time of the transfer, vs under 50 years as required in Art 23(3)(b) of Reg. 1698/2005. During the audit no proof was presented that this rule had been approved in the RDP. FLAT RATE 5,00 % EUR  212 512,83 0,00  212 512,83 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 Early retirement: transferees had to be under 40 years at the time of the transfer, vs under 50 years as required in Art 23(3)(b) of Reg. 1698/2005. During the audit no proof was presented that this rule had been approved in the RDP. FLAT RATE 5,00 % EUR  205 967,69 0,00  205 967,69 Total CZ: EUR  584 299,25 0,00  584 299,25 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Rural Development EAFRD Investment  private beneficiaries 2009 weaknesses in application of selection criteria FLAT RATE 10,00 % EUR  290 608,56 0,00  290 608,56 Rural Development EAFRD Investment  private beneficiaries 2010 weaknesses in application of selection criteria FLAT RATE 10,00 % EUR  1 092 608,83 0,00  1 092 608,83 Rural Development EAFRD Investment  private beneficiaries 2011 weaknesses in application of selection criteria FLAT RATE 10,00 % EUR  1 981 768,94 0,00  1 981 768,94 Rural Development EAFRD Investment  private beneficiaries 2012 weaknesses in application of selection criteria FLAT RATE 10,00 % EUR  2 410 717,05 0,00  2 410 717,05 Rural Development EAFRD Investment  private beneficiaries 2013 weaknesses in application of selection criteria FLAT RATE 10,00 % EUR  1 947 327,97 0,00  1 947 327,97 Rural Development EAFRD Investment  public beneficiaries 2014 weaknesses in application of selection criteria FLAT RATE 10,00 % EUR 3 111,05 0,00 3 111,05 Total DE: EUR  7 719 920,30 0,00  7 719 920,30 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Rural Development EAFRD Axis 4 LEADER (2007-2013) 2012 Insufficient administrative checks (Art. 24 of R. 65/2011) on reality of expenditure claimed, reasonableness of costs, public procurement and conflict of interest. FLAT RATE 5,00 % EUR  324 089,65 0,00  324 089,65 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2013 Insufficient administrative checks (Art. 24 of R. 65/2011) on reality of expenditure claimed, reasonableness of costs, public procurement and conflict of interest. FLAT RATE 5,00 % EUR  428 721,76 0,00  428 721,76 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 Insufficient administrative checks (Art. 24 of R. 65/2011) on reality of expenditure claimed, reasonableness of costs, public procurement and conflict of interest. FLAT RATE 5,00 % EUR  131 564,91 0,00  131 564,91 Total DK: EUR  884 376,32 0,00  884 376,32 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Certification 2011 correction for the MLE  EAFRD IACS ONE OFF EUR  55 030,29 0,00  55 030,29 Total ES: EUR  55 030,29 0,00  55 030,29 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2012 in situ visits not carried out systematically (measure 216) FLAT RATE 2,00 % EUR  11 434,58 0,00  11 434,58 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2013 in situ visits not carried out systematically (measure 216) FLAT RATE 2,00 % EUR  33 209,47 0,00  33 209,47 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 in situ visits not carried out systematically (measure 216) FLAT RATE 2,00 % EUR  50 695,41 0,00  50 695,41 Total FR: EUR  95 339,46 0,00  95 339,46 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Certification 2013 Material error in EAFRD Non-IACS ONE OFF EUR  540 233,64 0,00  540 233,64 Certification 2013 Material error in EAFRD-Non-IACS ONE OFF EUR  25 764,39 0,00  25 764,39 Certification 2013 Material error in EAFRD Non-IACS ONE OFF EUR  25 390,97 0,00  25 390,97 Total GB: EUR  591 389,00 0,00  591 389,00 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IE Rural Development EAFRD Axis 4 LEADER (2007-2013) 2012 Business creation and development measure (Art. 54 of Reg. 1698/2005)  insufficient checks of micro-enterprise status FLAT RATE 5,00 % EUR  200 155,65 0,00  200 155,65 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2013 Business creation and development measure (Art. 54 of Reg. 1698/2005)  insufficient checks of micro-enterprise status FLAT RATE 5,00 % EUR  478 780,92 0,00  478 780,92 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 Business creation and development measure (Art. 54 of Reg. 1698/2005)  insufficient checks of micro-enterprise status FLAT RATE 5,00 % EUR  549 115,18 0,00  549 115,18 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2011 Weaknesses in the application of procurement rules  contract awarding based on unclear criteria in one individual file ONE OFF EUR  4 852,32 0,00  4 852,32 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 CY 2008, LPIS Weaknesses  RDA (LFA) ONE OFF EUR  1 714 399,67 0,00  1 714 399,67 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 CY 2008, LPIS Weaknesses  RDA (REPS & AEOS) FLAT RATE 2,00 % EUR  66 865,56 0,00  66 865,56 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 CY 2009, LPIS Weaknesses  RDA (LFA) ONE OFF EUR  1 520 656,39 0,00  1 520 656,39 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 CY 2009, LPIS Weaknesses  RDA (REPS & AEOS) FLAT RATE 2,00 % EUR  179 980,41 0,00  179 980,41 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 CY 2010, LPIS Weaknesses  RDA (LFA) ONE OFF EUR  1 364 366,71 0,00  1 364 366,71 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 CY 2010, LPIS Weaknesses  RDA (REPS & AEOS) FLAT RATE 2,00 % EUR  236 073,74 0,00  236 073,74 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 CY 2011, LPIS Weaknesses  RDA (LFA) ONE OFF EUR  1 333 446,32 0,00  1 333 446,32 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 CY 2011, LPIS Weaknesses  RDA (REPS & AEOS) FLAT RATE 2,00 % EUR  287 555,15 0,00  287 555,15 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 CY 2012, LPIS Weaknesses  RDA (LFA) ONE OFF EUR  1 340 180,07 0,00  1 340 180,07 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 CY 2012, LPIS Weaknesses  RDA (REPS & AEOS) FLAT RATE 2,00 % EUR  328 219,99 0,00  328 219,99 Certification 2013 EAFRD IACS known error ONE OFF EUR  1 211,83 0,00  1 211,83 Total IE: EUR  9 605 859,91 0,00  9 605 859,91 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Certification 2009 bad application of regulations ONE OFF EUR  125 974,50 0,00  125 974,50 Cross Compliance 2010 Partial coverage of SMR1 and SMR5, CY 2009 FLAT RATE 2,00 % EUR  7 347,29 0,00  7 347,29 Cross Compliance 2011 Partial coverage of SMR1 and SMR5, CY 2010 FLAT RATE 2,00 % EUR  20 685,88 0,00  20 685,88 Cross Compliance 2012 Partial coverage of SMR1 and SMR5, CY 2011 FLAT RATE 2,00 % EUR  32 511,67 0,00  32 511,67 Cross Compliance 2009 Serious deficiencies in the cross-compliance controls carry-out by the veterinary services, farmers with animals, CY 2008 FLAT RATE 10,00 % EUR  573 661,08  892,12  572 768,96 Cross Compliance 2010 Serious deficiencies in the cross-compliance controls carry-out by the veterinary services, farmers with animals, CY 2009 FLAT RATE 10,00 % EUR  800 975,78 0,00  800 975,78 Cross Compliance 2011 Serious deficiencies in the cross-compliance controls carry-out by the veterinary services, farmers with animals, CY 2010 FLAT RATE 10,00 % EUR  762 639,35 0,00  762 639,35 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Weaknesses in administrative and on-the-spot checks of livestock density. Late on-the-spot checks. Weaknesses in supervision of delegated bodies. FLAT RATE 2,00 % EUR  111 793,76 0,00  111 793,76 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Weaknesses in administrative and on-the-spot checks of livestock density. Late on-the-spot checks. Weaknesses in supervision of delegated bodies. FLAT RATE 2,00 % EUR  61 496,87 0,00  61 496,87 Cross Compliance 2011 Weaknesses in control and sanctions of animal related SMRs, CY 2010 FLAT RATE 5,00 % EUR  46 561,33  1 119,09  45 442,24 Cross Compliance 2012 Weaknesses in control and sanctions of animal related SMRs, CY 2011 FLAT RATE 5,00 % EUR  76 916,15  953,50  75 962,65 Cross Compliance 2009 Weaknesses in controls of SMR1 and 5, in cross-reporting from eligibility checks, farmers without animals, CY 2008 FLAT RATE 5,00 % EUR  234 303,18 0,00  234 303,18 Cross Compliance 2010 Weaknesses in controls of SMR1 and 5, in cross-reporting from eligibility checks, farmers without animals, CY 2009 FLAT RATE 5,00 % EUR  347 673,88 0,00  347 673,88 Cross Compliance 2011 Weaknesses in controls of SMR1 and 5, in cross-reporting from eligibility checks, farmers without animals, CY 2010 FLAT RATE 5,00 % EUR  352 136,53 0,00  352 136,53 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weakness in the verification of livestock density during the on-the-spot checks FLAT RATE 2,00 % EUR  4,65 0,00  4,65 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Weakness in the verification of livestock density during the on-the-spot checks FLAT RATE 2,00 % EUR  313 048,72 0,00  313 048,72 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Weakness in the verification of livestock density during the on-the-spot checks FLAT RATE 2,00 % EUR  352 773,96 0,00  352 773,96 Total IT: EUR  4 220 504,58  2 964,71  4 217 539,87 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness in quality of LPIS and cross-checks, 2009 ESTIMATED AMOUNT EUR  1 145 990,95  51 831,00  1 094 159,95 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weakness in quality of LPIS and cross-checks, 2010 ESTIMATED AMOUNT EUR  412 802,18  79 666,44  333 135,74 Total LT: EUR  1 558 793,13  131 497,44  1 427 295,69 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LV Rural Development EAFRD Technical Assistance (2007-2013) 2013 Incorrect application of a public procurement procedure: 25 % correction for project Maintenance and development of the IT system LAD IS (see also DAS case  PF-5632/13 from ECA) ONE OFF EUR  498 505,85 0,00  498 505,85 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Lack of verification of livestock densities during on the spot checks EXTRAPOLATED 100,00 % EUR  29 310,56 0,00  29 310,56 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Lack of verification of livestock densities during on the spot checks EXTRAPOLATED 100,00 % EUR  65 278,19 0,00  65 278,19 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Lack of verification of livestock densities during on the spot checks EXTRAPOLATED 100,00 % EUR  45 310,95 0,00  45 310,95 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Lack of verification of livestock densities during on the spot checks EXTRAPOLATED 100,00 % EUR  30 357,83 0,00  30 357,83 Total LV: EUR  668 763,38 0,00  668 763,38 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness in the on the spot checks FLAT RATE 2,00 % EUR  86,40 0,00  86,40 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weakness in the on the spot checks FLAT RATE 2,00 % EUR  330 117,34  8 059,23  322 058,11 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weakness in the on the spot checks FLAT RATE 2,00 % EUR  571 007,66  9 020,17  561 987,49 Total NL: EUR  901 211,40  17 079,40  884 132,00 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Deficiency in public procurement procedures ONE OFF 0,00 % EUR  755 474,00 0,00  755 474,00 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2011 No proper risk analysis FLAT RATE 2,00 % EUR  591 526,25 0,00  591 526,25 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2012 No proper risk analysis FLAT RATE 2,00 % EUR  222 147,37 0,00  222 147,37 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2011 Project not implemented. ONE OFF EUR  2 836,62 0,00  2 836,62 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2011 Project not properly implemented. ONE OFF EUR  48 188,16 0,00  48 188,16 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Sampling of on-the-spot checks  inadequate population FLAT RATE 2,00 % EUR  600 000,00  600 000,00 0,00 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Sampling of on-the-spot checks  inadequate population FLAT RATE 2,00 % EUR  399 652,45  399 652,45 0,00 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Sampling of the on-the-spot checks  Inadequate population FLAT RATE 2,00 % EUR  1 339 403,96 0,00  1 339 403,96 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Sampling of the on-the-spot checks  Inadequate population FLAT RATE 2,00 % EUR  700 538,13 0,00  700 538,13 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 SME criteria not verified FLAT RATE 2,00 % EUR  300 370,16 0,00  300 370,16 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 SME criteria not verified FLAT RATE 2,00 % EUR  916 906,93 0,00  916 906,93 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 SME criteria not verified FLAT RATE 2,00 % EUR  914 418,58 0,00  914 418,58 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 SME criteria not verified FLAT RATE 2,00 % EUR  1 014 498,08 0,00  1 014 498,08 Rural Development EAFRD Investment  private beneficiaries 2014 SME criteria not verified FLAT RATE 2,00 % EUR  286 087,86 0,00  286 087,86 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness in LPIS, RD CY 2009 FLAT RATE 5,00 % EUR 72 795,61 0,00 72 795,61 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness in LPIS, RD CY 2010 FLAT RATE 5,00 % EUR 166 439,32 0,00 166 439,32 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weakness in LPIS, RD CY 2010 FLAT RATE 5,00 % EUR 72 077,07 0,00 72 077,07 Total PT: EUR  7 780 736,55  999 652,45  6 781 084,10 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 failure to check compliance with manure limitations (Natural handicap scheme) FLAT RATE 2,00 % EUR  354 006,62 0,00  354 006,62 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 failure to check compliance with manure limitations (Natural handicap scheme) FLAT RATE 2,00 % EUR  827 791,97 0,00  827 791,97 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 failure to check compliance with manure limitations (Natural handicap scheme) FLAT RATE 2,00 % EUR  721 063,75 0,00  721 063,75 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 failure to check compliance with manure limitations (Natural handicap scheme) FLAT RATE 2,00 % EUR  209 252,91 0,00  209 252,91 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 on-the-spot checks failed to count bovines under the natural handicap scheme and two agri-environmental sub-measures FLAT RATE 2,00 % EUR  238 730,60  85 805,23  152 925,37 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 on-the-spot checks failed to count bovines under the natural handicap scheme and two agri-environmental sub-measures FLAT RATE 2,00 % EUR  594 957,98  66 052,41  528 905,57 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 on-the-spot checks failed to count bovines under the natural handicap scheme and two agri-environmental sub-measures FLAT RATE 2,00 % EUR  559 641,69  93 237,95  466 403,74 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 on-the-spot checks failed to count bovines under the natural handicap scheme and two agri-environmental sub-measures FLAT RATE 2,00 % EUR  189 317,63  9,76  189 307,87 Total SE: EUR  3 694 763,15  245 105,35  3 449 657,80 Currency Amount Deductions Financial Impact EUR  38 677 944,57  1 396 299,35  37 281 645,22